Citation Nr: 1738958	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-23 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected renal disease with hypertension.


REPRESENTATION

The Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1966, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When this appeal was previously before the Board in April 2017, the Board denied entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  Therefore, this issue is no longer before the Board.  In addition, the Board remanded the present issue of service connection to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with its remand instructions and, therefore, the Board may proceed with final adjudication.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1.  Obstructive sleep apnea did not manifest in service and is unrelated to service.

2.  Obstructive sleep apnea is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

2.  Obstructive sleep apnea is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's main assertion is that his diagnosed obstructive sleep apnea is secondary to his service-connected renal disease with hypertension.  The Board will address theories of entitlement under direct and secondary service connection.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.FR 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The record reflects that the Veteran was diagnosed with obstructive sleep apnea in 2010.  As an initial matter, the Boards notes that obstructive sleep apnea is not a disorder identified as "chronic" under § 3.309(a) and, as a result, these provisions are not applicable.

The Veteran has not provided a specific assertion as to how his obstructive sleep apnea is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of sleep apnea.  In his June 1963 induction examination, the Veteran indicated that he occasionally experienced soaking sweats at night and after strenuous work, but he denied frequent trouble sleeping.  At the Veteran's April 1966 separation examination, nights sweats were not indicated and again the Veteran denied frequent trouble sleeping.  A physical examination showed normal mouth, sinuses, throat, lungs, chest, and nose.  The Veteran did not reference sleep apnea.

The July 2014 VA examiner did not provide an opinion linking the Veteran's sleep apnea directly to service.  Rather, he opined that obstructive sleep apnea is caused by collapse of the soft tissue walls of the nasopharynx during sleep, resulting in obstruction of the upper airway passage.  He stated that it is usually related to factors associated with obesity and aging.  At the time of the examination, the Veteran was 69 years old, 73 inches tall, and weighed 274 pounds with a body mass index (BMI) of 36.2.  The Board notes that in September 2010, the year of his diagnosis for sleep apnea, the Veteran was 65 years old and weighed 295 pounds. 

The July 2014 opinion was echoed by a different examiner in an August 2016 VA examination.  He pointed to factors such as obesity, tonsil enlargement, increasing age (sleep apnea being more common in middle and older age adults), male sex (sleep apnea being two times more common in men, especially in middle age), sedation from medication or alcohol, and abnormality of the airway.  He stated that most patients have obstructive sleep apnea because of a small upper airway, and explained that as the bones of the face and skull develop, some people develop a small lower face, a small mouth, and a tongue that seems too large for the mouth - features that are genetically determined.

In sum, the evidence of record does not support, and the Veteran has not claimed, that there is a direct link between his diagnosed obstructive sleep apnea and service.  The contemporaneous records establish that relevant systems were normal at separation and the Veteran specifically denied any sleep issues.  VA examinations point to other factors that may lead to sleep apnea.  The probative evidence indicates that the Veteran did not have obstructive sleep apnea during service and that his current disorder is not related to any event in service.  The evidence establishes that the remote onset of obstructive sleep apnea is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for obstructive sleep apnea.

As noted, the Veteran has also argued that his sleep apnea was caused by the service-connected for renal disease to include hypertension (high blood pressure) for which he is rated as 80 percent disabling from January 15, 2013.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

Turning to the present case, as the Board discussed above, the Veteran received a diagnosis of obstructive sleep apnea in 2010.  The July 2014 VA examiner pointed to factors such as obesity and aging being associated with sleep apnea.  Further, in regards to secondary service connection, the examiner opined that there is no relationship between renal disease and hypertension with the development or process of obstructive sleep apnea.  These conditions do not cause or aggravate obstructive sleep apnea.  In addition, in the Veteran's case, both renal disease and hypertension are asymptomatic and well controlled (plasma creatinine 3/18/2014 1.00mg/dL, eGFR 74.3; BP 7/10/2014 136/82).

In the August 2014 notice of disagreement (NOD), the Veteran's representative asserted in that the New England Journal of Medicine, as well as a number of other scholarly sources, agrees that the reported prevalence of sleep apnea in patients suffering from renal disease ranges from 50 percent to 70 percent.  Specifically, that inadequate dialysis clearance in renal disease patients can cause a buildup of waste in the blood causing the patient to have difficulty sleeping.  The number of sleeping disorders associated with patients suffering from renal disease is considered common.

In November 2014, the Veteran's representative submitted an article from the Journal of the American Society of Nephrology, entitled "Sleep Apnea in Renal Patients" from March 2001.  The article states that obstructive sleep apnea typically occurs in males in ages 30 to 60 years old.  In addition, it identifies the following as possible contributors to sleep apnea: alcohol, structural abnormalities, obesity, snoring.  The article addresses both hypertension and renal disease.  Regarding hypertension, the article points to obstructive sleep apnea as typically associated with nocturnal hypertension and as a recognized factor for systemic hypertension.  Indeed, the article explores the impact sleep apnea has on hypertension, rather than the effect hypertension has on sleep apnea.  Of the connection between renal disease and sleep apnea, the article states that in healthy young subjects, restricting time in bed to 4 hours per night for 6 days induces striking alterations in metabolic and endocrine function, including increased sympathetic tone and a state of insulin resistance, abnormalities that are known complications of chronic uremia.  In addition, the high frequency of sleep apnea in renal failure is in part explained by the fact that the most common comorbid conditions of end-stage renal disease, namely atherosclerosis and diabetes, are also independently associated with this syndrome.  Further, despite the confounding effect of preexistent cardiovascular disease, there is little doubt that uremia per se is associated with sleep apnea and that this disturbance plays a major role in disrupting sleep in dialysis patients.

As discussed above, in August 2016, VA obtained an additional medical opinion, which cited a number of factors contributing to sleep apnea, including a small upper airway, obesity, tonsil enlargement, increased age, male sex, sedation from medication or alcohol, and abnormality of the airway.  This opinion also addressed the March 2001 article, "Sleep Apnea in Renal Patients."  Significantly, the examiner explained that recent emerging evidence suggests that there is a causal link between obstructive sleep apnea and hypertension, and hypertension represents an independent risk factor in patients with obstructive sleep apnea; however, the pathophysiological basis for patients with obstructive sleep apnea having an increased risk for hypertension remains to be elucidated.  Further, the medical research literature does not support hypertension as a cause or aggravator of sleep apnea; rather, obstructive sleep apnea may be a cause of hypertension.

Next the examiner also addressed the connection between renal disease and obstructive sleep apnea.  He acknowledged that the current literature suggests a bidirectional association between chronic kidney disease and obstructive sleep apnea through a number of potential pathological mechanisms, which increase the possibility of both diseases being possible risk factors for each other; and that chronic kidney disease may lead to obstructive sleep apnea through a variety of mechanisms, including alterations in chemoreflex responsiveness, pharyngeal narrowing due to fluid overload, and accumulation of uremic toxins.

However, even assuming a connection, the examiner opined that the Veteran's sleep apnea was not caused or aggravated by his service-connected renal disease and/or hypertension.  Specifically, the examiner pointed to the fact that the Veteran's blood pressure readings were entirely normal from 2010 to May 2016.  Further he found that the Veteran's kidney function tests showed normal random urinary microalbumin/creatinine ratios around the time his sleep apnea was diagnosed in 2010, and ongoing normal renal function up to June 2016, and that the Veteran does not have chronic kidney disease.

In May 2017, the VA obtained another medical opinion regarding the Veteran's sleep apnea.  The examiner again addressed the article submitted by the Veteran's representative, specifically, the article's contention that:

SA (sleep apnea) alters several mechanisms that regulate extracellular fluid volume and vascular tone.  It is apparently also related to systemic hypertension.  It is well documented that BP rises in a very consistent fashion during apneic episodes.  Whether periodic nocturnal hypoxemia induces sustained hypertension during daytime as well is somewhat controversial.  Furthermore, SA can be a complication of advanced renal insufficiency.

The examiner again reiterated that this article does not claim or support hypertension as a cause or permanent aggravator of obstructive sleep apnea.  Rather, obstructive sleep apnea may be a cause of hypertension.  Also, as described in the previous opinion, the examiner acknowledged that the current literature suggests a bidirectional association between chronic kidney disorder and obstructive sleep apnea through a number of potential pathological mechanisms, which increase the possibility of both diseases being possible risk factors for each other.  Chronic kidney disorder may lead to obstructive sleep apnea through a variety of mechanisms, including alterations in chemoreflex responsiveness, pharyngeal narrowing due to fluid overload, and accumulation of uremic toxins.

However, even assuming a connection, the examiner opined that in the case of the Veteran, the link was unlikely.  The examiner noted that the Veteran's hypertension was stable and controlled prior to the diagnosis of sleep apnea.  Specifically, that in August 2008, the Veteran's hypertension was reported to be stable and controlled with medications; there was no evidence of peripheral edema and he was taking medications.  A review of the Veteran's blood pressure readings from February 2007 through May 2016 revealed excellent control with normal readings.  In addition, at the time of the Veteran's August 2008 VA examination, his kidney function (serum creatinine and eGFR), random urinary microalbumin/creatinine ratio, and urinalysis were all entirely normal.  There was no evidence of any chronic kidney disease at that time.  The examiner wrote that a detailed and comprehensive review of the Veteran's medical records, to include laboratory results, reveals consistently normal serum creatinine and eGFR values, as well as consistently normal random urinary microalbumin/creatinine ratios since that time, again reflecting no evidence of any chronic kidney disease.  The examiner reiterated that the Veteran had entirely normal kidney function tests with normal random urinary microalbumin/creatinine ratios at the time his sleep apnea was diagnosed in 2010, and ongoing normal renal function and ratios up to June 2016 and he does not have chronic kidney disease.  The examiner concluded that Veteran's service-connected renal disease and/or hypertension is less likely than not caused or aggravated his obstructive sleep apnea.

The Board finds that the competent evidence of record supports a finding that the Veteran's sleep apnea is not caused or aggravated by his service-connected renal disease, to include hypertension.  First, the Board notes that there is no positive medical opinion supporting the question of a nexus, to include causation or aggravation.  The Board has considered the scholarly evidence proffered by the Veteran, and acknowledges that the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, in the instant case, the evidence submitted does not support a nexus between hypertension and the Veteran's obstructive sleep apnea.  In regards to renal disease, the Board finds more probative the opinions submitted by the VA examiners, which have applied general medical principles to the Veteran's specific case.  Finally, the Board notes that both the VA examinations and the medical literature submitted, point to other factors that may lead to sleep apnea, many of which apply to the Veteran.  These VA medical opinions stand uncontradicted by any other competent evidence of record and are accorded great probative value.  

To the extent that the Veteran has argued that his renal disease with hypertension caused his sleep apnea, the Board notes that the Veteran does not possess the requisite expertise needed to provide a medical opinion in such complex medical issue as the relationship between sleep apnea and renal disease.  Therefore, while the Board acknowledges the Veteran's assertions, these are not considered competent evidence as to a relationship between the service connected renal disease and sleep apnea.  

For the reasons provided above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is directly related to service, or in the alternative, was caused by or aggravated beyond its natural progression by the service-connected renal disease with hypertension, and the claim must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected renal disease with hypertension, is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


